Rothrock, C. J.
(dissenting). — I do not concur in tlie conclusion reached in the foregoing opinion. If the colts in question are exempt, it must be because the defendant actually invested his pension money in them. The opinion in effect holds that to be the correct construction of the statute. The claim of the plaintiff, that the increase of all animals in which pension money is invested is exempt, is not approved by the majority ; but it is held that, because the services of the stallions were paid for with the pension money, the plaintiff has an interest in the colts which is exempt to the extent of the money paid. The evidence does not show how much the plaintiff paid for the services of the stallions. But suppose that fact were shown. According to the majority opinion, the plaintiff would have an exempt interest to that extent, and the value of the colts in excess of that sum would be liable to execution. I do not believe any such result was intended by this statute; and, in my opinion, it is not a proper construction of the same to hold that there was any investment of pension money in the colts. There was an investment in the mares, but none beyond that. If it be so held, it appears to me all increase of the original purchase should be held to be exempt. Our exemption laws do not contemplate an exemption of an interest in chattel property. I do not see how, or under what authority, a partition of interests can be made between a judgment debtor and an execution creditor. It appears to me that the true construction of the statute is that such property in existence as is purchased with pension money shall be exempt. If the rule of the majority is correct, an entire crop would be exempt because the seed was purchased with pension money. In the case at bar, the value of the colts is largely the result of sustenance from the dams, of care, attention, feed and pasture, and the services of the stallions are but an inconsiderable part of their value. In my opinion the judgment ought to be affirmed.